DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2017/0138089 to Yang.
Yang discloses a combination lock (10) comprising: a lock body (12); a locking shaft (18) secured within the lock body; a plurality of coaxially aligned dials (28, 36, 42) rotatable about the locking shaft, each of the plurality of dials including a user graspable outer peripheral wheel (28), an inner peripheral hub (36) longitudinally aligned and interlocking with the corresponding wheel, and a shaft engaging ball bearing (inner locking ball 42) extending from a radial bore (38) in the hub to engage the locking shaft to block longitudinal movement of the locking shaft (figures 6 and 8), wherein when each of the plurality of dials is rotated to an 
Yang also discloses a shackle (14) securable with the lock body, and a blocker (release mechanism; paragraph 36) connected with the locking shaft for movement between a locked position in which the blocker secures the shackle in a closed position, and an unlocking position in which the blocker releases the shackle for movement to an open position (paragraph 36), as in claim 2, and a button depressible (22) to move the locking shaft from the locked position to the unlocking position when each of the plurality of dials is rotated to the unlocking orientation (paragraph 24), as in claim 3, wherein the button is operable to move the locking shaft from the unlocking position to the code change position (paragraph 24), as in claim 4, as well as the code changing mechanism comprises a wheel engaging ball bearing (outer locking ball 42) disposed in each of the radial bores extending partially outward of an outer periphery of the hub for engagement with one of a plurality of inner peripheral pockets (34) in the wheel to rotationally fix the wheel with the hub, wherein when the locking shaft is moved to the code change position, the shaft engaging ball bearing of each dial is partially receivable in a corresponding recess (24) in the locking shaft to rotationally fix the corresponding hub with the locking shaft, and the wheel engaging ball bearing is fully receivable into the radial bore to permit rotation of the wheel with respect to the corresponding hub (figure 6-8), as in claim 5.

Yang further discloses a combination lock (10) comprising: a lock body (12); a locking shaft (18) secured within the lock body; and a plurality of coaxially aligned dials (28, 36, 42) rotatable about the locking shaft, each of the plurality of dials including a shaft engaging member (inner locking ball 42) received in a corresponding annular groove (24) around the locking shaft to block longitudinal movement of the locking shaft while permitting rotation of the dial around the locking shaft (figures 6-8), wherein when each of the plurality of dials is rotated to an unlocking orientation, each of the shaft engaging members aligns with a longitudinal groove in the locking shaft to permit longitudinal movement of the locking shaft with respect to the plurality of dials (figures 9-11), as in claim 6.
Yang additionally discloses a shackle (14) securable with the lock body, and a blocker (release mechanism; paragraph 36) connected with the locking shaft for movement between a locked position in which the blocker secures the shackle in a closed position, and an unlocking position in which the blocker releases the shackle for movement to an open position (paragraph 36), as in claim 7, further comprising a button (22) depressible to move the locking shaft from the locked position to the unlocking position when each of the plurality of dials is rotated to the unlocking orientation (paragraph 34), as in claim 8, and each of the plurality of dials includes an inner peripheral hub (36) disposed on the locking shaft, and a user graspable outer peripheral wheel (28) surrounding the hub for rotation of the hub, the wheels being disengageable from the hubs when the locking shaft is moved to a code change position, for rotation of the wheels with respect to the hubs (paragraph 37), as in claim 9, as well as the shaft engaging member comprises a ball bearing (42), as in claim 10.


Yang further discloses a shackle (14) securable with the lock body, and a blocker (release mechanism; paragraph 36) connected with the locking shaft for movement between a locked position in which the blocker secures the shackle in a closed position, and an unlocking position in which the blocker releases the shackle for movement to an open position (paragraph 36), as in claim 12, as well as a button (22) depressible to move the locking shaft from the locked position 

Yang additionally discloses a combination lock (10) comprising: a lock body (12); a shaft (18) secured within the lock body; and a plurality of coaxially aligned rotary lock elements (28, 36, 42) rotatable about the shaft, each of the plurality of rotary lock elements comprising: an inner peripheral hub (36) disposed on the shaft and including a radial bore (38) extending from an outer periphery of the hub to an inner periphery of the hub; an outer peripheral wheel (28) surrounding the hub; a shaft engaging member (inner locking ball 42) disposed in the radial bore; and a wheel engaging member (outer locking ball 42) disposed in the radial bore extending partially outward of the outer periphery of the hub for engagement with one of a plurality of inner peripheral pockets in the wheel to rotationally fix the wheel with the hub (as shown in figure 7); wherein when the locking shaft is moved from a normal operating position to a code change position, the shaft engaging member of each dial is partially receivable in a corresponding recess in the locking shaft, and the wheel engaging member is receivable into the radial bore to rotationally disengage the wheel from the corresponding hub (paragraph 37), as in claim 16.
Yang also discloses the plurality of rotary lock elements comprises a plurality of user rotatable dials (28), as in claim 17, further comprising a single user rotatable dial (28), with the plurality of rotary lock elements comprises a plurality of cams (46) rotatable by user rotation of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to recoding combination locks:
U.S. Patent Number 1,497,793 to Saunders et al.; U.S. Patent Number 1,499,554 to Rule; U.S. Patent Number 1,706,994 to Beck; U.S. Patent Number 4,354,365 to Mayer et al.; U.S. Patent Number 4,532,784 to Yeh; U.S. Patent Number 4,615,191 to Grandy; U.S. Patent Number 5,109,684 to Grandy et al.; U.S. Patent Number 7,254,971 to Ruan; U.S. Patent Number 7,870,764 to Burmesch; U.S. Patent Number 8,596,103 to Weiershausen; U.S. Patent Number 9,340,327 to Misner.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
September 14, 2021